EXHIBIT 99.1 UNAUDITED CONSOLIDATED BLANCE SHEET AS OF JANUARY 18, 2014 AND UNAUDITED STATEMENT OF OPERATIONS FOR THE PERIOD MARCH 1, 2, 2014 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS UNAUDITED January 18, 2014 ASSETS Current assets Cash $ Accounts receivable, net Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Franchise rights Other assets Total other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ Total current liabilities Deferred rent Deferred revenue Notes payable, related party Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated deficit ) Total stockholders' equity Total liabilities and stockholders' equity $ U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED For the Period from March 1, 2013 to January 18, 2014 Revenues Cafe sales, net of discounts $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Depreciation and amortization Total costs and expenses Loss from operations ) Interest expense Income (loss) from continuing operations before income taxes ) Provision for income taxes - Net loss $ )
